DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 1 and 9:
Step 1: 
Claim 1 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, the “method” satisfies a “process” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1 in general is about making a determination of images based facial images. 
The limitation of “receiving a first image of a person's face…; receiving the information from the first device in a form of text or speech; associating the information from the first device with the first image of the face; receiving a second image of a face at a second time from a second device, wherein the first image and the second image differ; determining that the second image of the face and the first image of the face comprise images of a same individual; and providing the information …when it is determined that the second image of the face and the first image of the face comprise different images of the same individual” is an abstract idea for being directed to a mental process under the BRI (broadest reasonable interpretation). A human can perform the following tasks as a mental process as follows:
-pick up a printout of a first image including the face of a person
-use textual (and or voice) medical information in the form of handwritten information to be associated with the person in the image
-pick up a printout of a second facial image a face which differs from the first image
-make a judgment of the first and second images are of a same person via comparison 
-submit the judgment that the first and second images are of a same person 

There doesn't appear to be any other steps or elements related to a practical application outside of the abstract idea. 
Even when considered in combination, the various elements of the claims do not amount to significantly more than the abstract idea. Examiner would point to the excerpt from the MPEP to state “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. Other important considerations are the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and whether the BRI is limited to computer implementation. See MPEP § 2106.05(a) for more information about these principles, and how to determine whether a claim improves the functioning of a computer or any other technology or technical field.”
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites only two physical element – “a first device” and “a second device” to perform various tasks.  As will be explained supra, these various tasks can be performed as mental steps. As to the first and second devices, paragraph [0037] of the specification discloses “Both the first and the second device comprise a wireless device”. It is important to note that a general purpose wireless (and or wired) device/ computer (e.g., generic computer to per perform generic computer functions) that applies a judicial exception, such as an abstract idea does not qualify as a particular machine see MPEP 2106.05 (b) (I).
Claim 1 further recites the additional element of “providing the information from the first device to the second device”. The additional element is merely generic computer function (e.g., transmission of information) in conjunction with an abstract idea and is an insignificant extra-solution activity to the judicial exception as listed below. 
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above.

With regard to (2b) the Guidance provided the following examples of limitations that may be enough to qualify as “significantly more" when recited in a claim with a judicial exception:
Improvement to another technology or technical field
Improvement to functioning of computer itself and/or applying the judicial exception with, or by use of, a particular machine
Effecting a transformation or reduction of a particular article to a different state or thing.
Adding a specific limitation other that what is well understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application
Meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
The Guidance further set forth limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding words to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement abstract ideas on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic
Computer to perform generic computer functions that are well -understood, routine and conventional activities previously known to the industry.
Adding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use. 


Claim 9, further to the limitations which appear as recited in claim 1, recites as follows:
- receiving…image of a person's face at a first time from a first device that is operated by a first
user, and wherein the first user and the person are different people (mere data gathering)
-storing image information in a database 
-performing facial recognition (e.g., comparison of data/ facial images)
-transmitting information at a scene 

These additional elements are further generic computer function in conjunction with an abstract idea and are insignificant extra-solution activity to the judicial exception as listed supra and fail to amount to significantly more than the abstract idea above.
For the rest of claims 2- 8 and 11- 14, the same generic computer and related generic functions are further applied to facilitate various steps that amount to nothing more than organizing human activity/ mental activity as noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velani et al (US PAP 2018/ 0280243) , ”Velani”.
As per claims 1 and 10, Velani teaches receiving a first image of a person's face from a first device at a first time (i.e., the Smart Vial contains a digital camera to take an image of a patient's face to confirm the identity of a patient) see for example [0010];
 receiving the information from the first device in a form of text or speech (i.e., using voice print, iris pattern, gesture, sweat print, double authentication send password to vial, have user speak password and compare to voice print for user via the Smart Vial provides a USB digital data port and wireless input output/ data communication that enables a doctor, pharmacy, emergency medical personnel or patient to access the patient data stored in a data base) see for example [008]; 
associating the information from the first device with the first image of the face (i.e., the Smart Vial contains a digital camera to take an image of a patient's face to confirm the identity of a patient and also to take an image of a medication being released by the smart vial to confirm the identity of a pill the patient is taking) see for example [0010]; 
receiving a second image of a face at a second time from a second device, wherein the first image and the second image differ (i.e., capture and store in the data base an image of the patient's face (picture) 126 (corresponding to the first image of the face) on the vial patient authentication camera; instructions to compare the compare the image of the patient's face from the vial camera to the face reference image 128 (corresponding to a second image of the face) and a facial recognition authentication of a match/ and or no match) see for example [0019]; [0022] further discloses “The data also contains a reference video of the patient's face taking the medication stored in patient data for the patient in a database, the computer program further comprising instructions to compare the video 134 of the patient's face taking the medication to the reference video 136 when the video of image of the patient's face on the vial camera followed by a percent matching”;
determining that the second image of the face and the first image of the face comprise images of a same individual (i.e., a match or no match) see for example [0019 and 22]; and 
providing the information from the first device to the second device when it is determined that the second image of the face and the first image of the face comprise different images of the same individual (i.e., medication information authentication and positive/ and or negative result indicators that the patient's facial images are/ and or are not authenticated and the “Data communication” used to exchange data in both directions between two devices that are in “data communication”) see for example [008 and 19- 22].
As per claim 2, Velani teaches medical information about the person see for example [0019- 22].
As per claim 3, Velani teaches the first device is operated by a first user, and the person and the first user are different people (i.e., taking a picture of the patient's face using a patient authentication camera on the vial) see for example [0010 and 30].
As per claims 4 and 11, Velani teaches a wireless device (i.e., Smart Vial provides a USB digital data port and wireless input output) see for example [008 and 37].
As per claims 5 and 12, Velani teaches storing the information from the first device along with the first image of the face within a database (i.e., patient’s facial image and medication information and comparison to a database) see for example [0019- 22].
As per claims 6 and 13, Velani teaches the second device comprises a wireless device see for example [0037].
As per claims 7 and 14, Velani teaches performing facial recognition on the second image of the face to determine that the second image of the face and the first image of the face comprise different images of the same individual see for example [0019- 20 and 30- 31].
As per claim 8, Velani teaches wirelessly transmitting the information to the second device at a public-safety incident scene (i.e., patient data contained in a medical data base for all patients which can be accessed by police, physicians and emergency personnel when a patient is unconscious or otherwise incapacitated) see for example [0015].
As per claim 9, Velani teaches receiving a first image of a person's face at a first time from a first device that is operated by a first user, and wherein the first user and the person are different people (i.e., taking a picture of the patient's face using a patient authentication camera on the vial) see for example [0010 and 30]; 
wherein the first and second device comprise wireless devices see for example [008 and 30]; 
wherein the step of associating the information from the first device with the first image of the face comprises the step of storing the information from the first device along with the first image of the face within a database (i.e., patient’s facial image and medication information and comparison to a database) see for example [0019- 22];
wherein the step of determining that the second image of the face and the first image of the face comprise images of the same individual comprises the step of performing facial recognition on the second image of the face to determine that the second image of the face and the first image of the face comprise different images of the same individual see for example [0019- 20 and 30- 31]; and 
wherein the step of providing the information to the second device comprises the step of transmitting the information to the second device at a public-safety incident scene (i.e., patient data contained in a medical data base for all patients which can be accessed by police, physicians and emergency personnel when a patient is unconscious or otherwise incapacitated) see for example [0015].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US pap 2015/ 0294089 discloses a system and method that provides for integrated data entry and workflow capabilities through one or more computing devices provided to personnel who work at various stations throughout a facility. Automated identification, record updates, workflow management, and alerts are facilitated through the computing devices, which include a headset that includes one or more input devices such as a microphone, a speaker, a camera, and/or a visual display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov